UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.

ROBIN CARLTON BROWN, a/k/a Robert
                                                                         No. 95-5322
Chariton Brown, a/k/a Robert
Charleton Brown, a/k/a Robert
Charlton Brown, a/k/a Robert D.
Brown,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Leonard D. Wexler, Senior District Judge, sitting by designation.
(CR-94-687)

Submitted: April 9, 1996

Decided: April 19, 1996

Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

David P. McCann, Charleston, South Carolina, for Appellant. J. Pres-
ton Strom, Jr., United States Attorney, Brucie H. Hendricks, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

A jury convicted Robin Carlton Brown for knowingly making a
false statement to a federally licensed firearms dealer in connection
with the acquisition of a firearm in violation of 18 U.S.C.
§§ 922(a)(6), 924(a)(1)(B) (West Supp. 1996) (Count 1), and for pos-
sessing a firearm while being a convicted felon in violation of 18
U.S.C.A. §§ 922(g)(1), 924(e) (West Supp. 1996) (Count 2). Brown
appeals, contending that his Fourth Amendment rights were violated
and that the evidence was insufficient to support his convictions.
Because we find no merit to Brown's claims, we affirm his convic-
tions.

I.

After the grand jury indicted Brown, federal agents arrested him
while he sat in a car with his girlfriend. They removed Brown from
the car, but Brown's girlfriend stayed in the passenger's seat while
agents conducted a search to protect themselves and to look for weap-
ons. No weapons were found. But agents did seize Brown's driver's
license from an open map pocket on the driver's door. Agents verified
that they had arrested the right man and that the information on the
license matched the information provided on ATF Form 4473.

Before trial, Brown moved to suppress the driver's license, con-
tending that the arresting officers left Brown's girlfriend in the car as
a pretext to conduct a protective search for weapons and other evi-
dence. The district court denied the motion, finding that no Fourth
Amendment violation occurred.

At trial, the Government introduced evidence that in December
1993, a man purchased a 9mm pistol from the Best Buy Gun Shop
in Charleston, South Carolina. Joseph Howell, a federally licensed

                     2
firearms dealer, owned the gun shop and handled the transaction.1 The
purchaser completed ATF Form 4473, identifying himself as Robin
Charlton Brown, and presented his driver's license bearing the num-
ber 004388686. Howell compared the picture on the license with the
purchaser. The purchaser indicated on the form that he had not been
convicted in any court of a crime punishable by imprisonment for a
term exceeding one year. Had the purchaser answered this question
in the affirmative, Howell testified that he would not have completed
the sale. Howell also testified that after he completed a purchase, he
gave the firearm to the person who completed the ATF form. The
9mm pistol sold to the man originated from outside South Carolina.

Fingerprints on the ATF form completed by the purchaser identify-
ing himself as Robin Charlton Brown at the Best Buy Gun Shop
matched those of the defendant, Robin Carlton Brown. In addition, a
handwriting expert compared the handwriting on the ATF form to
Brown's handwriting and concluded that Brown completed the ATF
form. Brown was a convicted felon.

At the close of the Government's case-in-chief, Brown moved for
a judgment of acquittal on both counts, which the court denied. A jury
found Brown guilty on both counts, and the court sentenced him to
a total of 180 months imprisonment followed by a total of five years
of supervised release. This appeal followed.

II.

Brown challenges the district court's denial of his motion to sup-
press the driver's license, contending that the search violated the
Fourth Amendment because it was not made to protect the arresting
officers or to prevent the destruction of evidence and because agents
intentionally waited until Brown entered his car before arresting him.
This claim is meritless.

Brown's driver's license was seized during a search incident to a
lawful arrest.2 Agents searched the car after Brown had been removed
_________________________________________________________________
1 Howell testified at trial based on his normal procedures and business
records rather than from independent recollection.
2 Brown does not allege that the arrest was unlawful.

                    3
from the car and arrested on the charges in the indictment. Once
Brown was under arrest, agents were free to conduct a search of the
car's interior, including the open map pocket on the driver's door.
Therefore, the license was properly seized under current Fourth
Amendment jurisprudence. United States v. Robinson, 414 U.S. 218,
224 (1973) (stating that police may search arrestee pursuant to a law-
ful arrest); New York v. Belton, 453 U.S. 454, 459-61 (1981) (extend-
ing search incident to lawful arrest to search of passenger
compartment of vehicle and any containers within passenger compart-
ment). Accordingly, we find that the district court properly denied
Brown's suppression motion. See United States v. Han, 74 F.3d 537,
540 (4th Cir. 1996) (stating standard of review).

Brown also contends that the district court erred by denying his
motion for judgment of acquittal under Fed. R. Crim. P. 29. Brown
asserts that the evidence at trial did not establish that he possessed the
firearm because the Government did not introduce a firearm into evi-
dence. We review a denial of a motion for acquittal under a suffi-
ciency of evidence standard. Fed. R. Crim. P. 29; see United States
v. Smith, 44 F.3d 1259, 1269-70 (4th Cir.), cert. denied, ___ U.S. ___,
63 U.S.L.W. 3817 (U.S. May 15, 1995) (No. 94-8163). The relevant
question is not whether we are convinced of guilt beyond a reasonable
doubt, but rather whether the evidence, when viewed in the light most
favorable to the Government, was sufficient for a rational trier of fact
to have found the essential elements of the crime beyond a reasonable
doubt. United States v. Gullett, 75 F.3d 941, 947 (4th Cir. 1996); see
Glasser v. United States, 315 U.S. 60, 80 (1942). If substantial evi-
dence exists to support a verdict, the verdict must be sustained.
Glasser, 315 U.S. at 80.

To sustain a conviction for making a false statement to a federally
licensed firearms dealer in connection with the purchase of a firearm,
the Government had to prove that Brown knowingly made a false
statement to a licensed firearms dealer, that the false statement was
made in the acquisition of a firearm, and that the false statement was
likely to deceive the firearms dealer. United States v. Petitjean, 883
F.2d 1341, 1345 (7th Cir. 1989). Brown claims he never acquired the
firearm. But § 922(a)(6) does not require that anyone receive a fire-
arm, only that an attempted acquisition was made. United States v.
Gardner, 579 F.2d 474, 476-77 (8th Cir. 1978). Further, Howell testi-

                     4
fied that he was a federally licensed firearms dealer and that he han-
dled a transaction with a person identifying himself as Robin Charlton
Brown. Brown completed the ATF form, stating that he had not been
convicted of a crime punishable by more than one year imprisonment.
Howell testified that had this question been answered in the affirma-
tive, he would not have completed the sale. Therefore, allowing the
Government the benefit of all reasonable inferences from the facts
proven, United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir.
1982), a rational trier of fact could have concluded that Brown made
a false statement to a federally licensed firearms dealer in connection
with the acquisition of a firearm. See Gullett , 75 F.3d at 947; Glasser,
315 U.S. at 80.

We also find the evidence sufficient for a rational trier of fact to
have convicted Brown of being a felon in possession of a firearm. The
essential elements require proof that Brown previously had been con-
victed of a crime punishable by more than one year in prison; that
Brown possessed, transported, shipped, or received a firearm; and that
the firearm travelled in interstate commerce. United States v. Langley,
62 F.3d 602, 606 (4th Cir. 1995), cert. denied , ___ U.S. ___, 64
U.S.L.W. 3485 (U.S. Jan. 16, 1996) (No. 95-7106). Brown claims that
he never possessed the firearm.3

The Government's primary evidence of possession consisted of the
ATF form with Brown's fingerprints and handwriting on it and How-
ell's testimony that he routinely checks the ATF form against picture
identification. The information on Brown's driver's license matched
the information provided on the ATF form. And Howell testified that
he always delivers the firearm to the person who completed the paper-
work. When Howell delivered the 9mm pistol to Brown, it necessarily
was within his immediate possession and control. United States v.
Hayes, 919 F.2d 1262, 1265 (7th Cir. 1990). Taking the evidence in
the light most favorable to the Government, Tresvant, 677 F.2d at
1021, a rational trier of fact could have concluded that Brown
received the firearm from Howell when the sale was completed and
_________________________________________________________________
3 Brown stipulated that he had been convicted of a crime punishable of
more than one year in prison. And testimony established that the 9mm
pistol originated outside of South Carolina.

                    5
that Brown possessed it. See Gullett, 75 F.3d at 947; Glasser, 315
U.S. at 80.

III.

Accordingly, because the district court properly denied Brown's
suppression motion and because the Government presented sufficient
evidence to support Brown's convictions, we affirm. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    6